Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

1.	This office correspondence is response to the applicant's after response filed on 06/07/2022.


Allowable Subject Matter


2.	Claims 1-6, 9-16, and 19-20 are allowed. The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 06/07/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
3.	The totality of each element and/or step in claims 1-6, 9-16, and 19-20 are not alluded to in the combined art of Nantel, Hadar, Featonby and Rogers. Their teachings either individually or in combination failed to teach or suggest the method recited in claim 1. More specifically, the combination of Nantel, Hadar, Featonby and Rogers does not teach or suggest "determining, using the computing device, an authorization policy associated with the host device; polling, using the computing device, a network overlay control plane of the network to obtain a network location information associated with the host device, wherein the network overlay control plane is configured to maintain a network mapping system for the network, and wherein the network location information comprises a network attachment the host device ; identifying, using the computing device and the network location information, network device of the network to enforce the authorization policy; and transmitting from the computing device the authorization policy to the network device , wherein the computing device is configured to perform authentication of host devices in a web-based or single sign-on environment" as recited in claim 1. Accordingly, all the independent claims are allowable over the combination of Nantel, Hadar, Featonby and Rogers. So, all the dependent claims are allowable by virtue of their dependency upon the independent claims and also due to additional limitations recited in these claims. Therefore, for the foregoing reasons, examiner withdraws of the rejection of claims 1-6, 9-16, and 19-20.
4.	However, the prior art of record fails to teach or suggest the above mentioned portions of the present claim invention. Examiner performed an updated search and unable to find any prior art to disclose all the steps mentioned in the independent claims.
5.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

6.	Claims 1-6, 9-16, and 19-20 are patentable.
7.	Claims 7-8, and 17-18 are cancelled.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436